Case 2:19-cV-00308-B.]R Document 1-1 Filed 03/01/19 Page 1 of 2
1344 <R¢V'°Z/”) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re uired by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States i_n September 1974, is required for the use of the lerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM.) .

 

I. (a) PLAINTIFFS DEFENDANTS
THE B|LL & MEL|NA GATES FOUNDATlON, a charitable trust PNUVAX lNCORPORATED, a Canadian corporation
organized under the laws of the State of Washington
(b) County of Residence of First Listed Plaintiff »Klng County of Residence of First Listed Defendant Ontarlo Canada
(EXCEPT IN U.S. PLAINTIFF cASES) (IN r/.S, PLAINTIFF CASES oNLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND l'NVOLVED.

(C) Aftorneys (Fz`rm Name, Address, and Telephone Number) Al,'tomeyS (IfK”oWn)
See Attachment v

 

 

 

   

 

     

II. BASIS OF JURISDICTION (Plaz:e an "X" in 0ne Box Only) III. CITIZENSHIP OF PRINCIPA_L PARTIES (PIace an "X" in One Boxfor Plaz`nti/f
(For Diversity Cases Onl)') l and One Bax for Defendant)
D 1 U.S. Governrnent Cl 3 Federal Question PTF DEF PTF DEF
Plaintiff (U,S. Government Nat a Party) Citizen of This State Cl 1 Cl 1 Incorporated ar Principal Place §§ 4 El 4
ofBusiness ln This State
D 2 U.S. Govemment 5 4 Diversity Citizen of Another State \J 2 Cl 2 Incorporated and Principal Place \J 5 Cl 5
Defendant (Indicate Cz‘tizenship afPartz'es in Item III) of Business In Another State
Citizen or Subject cfa El 3 5 3 Foreign Nation El 6 Cl 6
. Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Bax 0nly) Click here for: Nature ofSuit Code Descriptions.

   

ONTRA`G TORT

   

ilFORFEITURE/P~ENALT ANKRUPT ' OTHER~STA:TUTES

 

 

 

 

        

           

 

 

   

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cl 110 Insurance PERSONAL INJURY PERSONAL INJURY |J 625 Drug Related Seizure D 422 Appeal 28 USC 158 C| 375 False Claims Act
EJ 120 Marine |J 310 Airplane |J 365 Personal Injury - of Property 21 USC 881 U 423 Withd:awal Cl 376 Qui Tam (31 USC
13 130 Miller Act El 315 Airplane Product Product Liability |J 690 Other » 28 USC 157 3729(a))
Cl 140 Negotiable Instrument Liability |J 367 Health Care/ C| 400 State Reapportionment
Cl 150 Recovery of Overpayment El 320 Assault, Libel & Pharmaceutical PROPER"IE‘¥:.RIGHTS. C] 410 Antirrust
& Enforcement of Judgment Slander Personal Injury |j 820 Copyrights 13 430 Banks and Banking
Cl 151 Medicare Act El 330 Fedexal Employers’ ProductLiability \J 830 Patent \J 450 Commerce
Cl 152 Recovery of Defaulted Liability |J 368 Asbestos Personal |J 835 Patent - Abbreviated El 460 Deportation
Student Loans |j 340 Marine Injury Product New Drug Application El 470 Racketeer Int1uenced and
(Excludes Veterans) |J 345 Marine Product Liability |j 840 Trademark Corrupt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY ~"ABOR OCME‘:SEGURIT- El 480 Consumer Credit
ofVeteran’s Benefits El 350 Motor Vehicle |J 370 Other Fraud D 710 Falr Labor Standards |J 861 HIA (139511) C| 485 Telephone Consumer
Cl 160 Stockholders’ Suits |J 355 Motor Vehicle El 371 Truth in Lending Act |J 862 Black Lung (923) Protection Act
5 190 Other Contract Product Liability \J 380 Other Personal D 720 Labor/Management \J 863 DIWC/DIWW (405(g)) \J 490 Cable/Sat TV
Cl 195 Contract Product Liability El 360 Other Personal Property Damage Relations \J 864 SSID Title XVI \J 850 Seeurities/Commodities/
Cl 196 Franchise Injury \J 385 Property Damage D 740 Railway Labor Act \J 865 RSI (405(g)) Exchange `
El 362 Personal Injury ~ Product Liability Cl 751 Family and Medical v El 890 Other Smtutory Actions
Medical Malpractice , Leave Act 0 891 Agricultural Acts
. REAL§PROPERT ClVlLIRIGHT YFRISONER*PETI'I'IONSY?' Cl 790 Other Labor Litigation FEDERAL ’AX:'SUIT |J 893 Environmental Matters
Cl 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpils: Cl 791 Employee Retirement Cl 870 Taxes (`U.S. Plaintiff |J 895 Freedom of loformatiou
Cl 220 Foreclosure El 441 Voting |J 463 Alien Detaine_e Income Security Act or Defendant) - Act
Cl 230 Rent Lease & Ejecnnent CJ 442 Employment El 510 Motions to Vacate ` El l871 IRS_Third Party \J 896 Arbitration
Cl 240 Torts to Land Cl 443 Housing/ Sentence 26 USC 7609 El 899 Administrative Procedure
C| 245 Tort Product Liability Accommodations |J 530 General Act/Review or Appea1 of
C| 290 All Other Real Property El 445 Amer. w/Disabilities - |J 535 Death Penalty MMIGRAT[G. ` Agency Decision
Employment 4 Other: Cl 462 Naturalization Application U 950 Constitutionality of
El 446 Amer. w/Disabilities - |J 540 Mandamus & Other C} 465 Other Immigration State Statutes
Other \J 550 CivilRigh_ts Actions
El 448 Education |J 555 Prison Condition
El 560 Civil Detainee ~
Conditions of
Conf`mement
V. ORIGIN (Place an "X" in One Bo): Only) '
d 1 Origi.nal El 2 Rernoved from Cl 3 Remanded from Cl 4 Reinstated or Cl 5 Transfen-ed from El 6 Multidistrict Cl 8 Multidistrict
Proce_eding State Court Appellate Court Reopened Another DiSn-ict Litigation » Litigation -
_ (speg¢jy) Transfer Direct File
giée Ltjh§ g.§.:z(éizil Zstaattljt§ lénczeéav1hi0211goullséere §gnogz(l)a not cite jurisdictional statutes unless diversity}!
VI. CAUSE OF ACTION B . . . ’ _ ’ y
rlef description of cause.
Recovery of damages owed for breach of contract and declaratory relief _
VII. REQUESTED IN El cHEcK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES Only if demanded in Complaint:
COMPLAINT: UNDER RULE 23, F.R.cv.P. JURY DEMAND= o Yes NNO
VIII. RELATED CASE(S) S
' ee instructions :
IF ANY ( ) JUDGE DocKET NUMBER
DATE SIGNATURE OF A 'I(O EY OF RECO
03/01/2019 / . jj M
FOR OFFICE USE ONLY / y \

RECEIPT # AMOUNT APPLYl`NG l.FP ' JUDGE MAG. JUDGE

Case 2:19-cV-00308-B.]R Document 1-1 Filed 03/01/19 Page 2 of 2

Attorneys for Plaintiff

K&L Gates LLP

925 Fourth Avenue, Suite 2900
Seattle, WA 98104

Telephone: (206) 623-75 80
Fax: (206) 623-7022

Robert B. Mitchell, wSBA #10874
Ka;ri Vander Stoep, WSBA #35923
Brian T. Peterson, WSBA #42088

March 1, 2019

